   Case 2:20-cv-01475-ILRL-KWR Document 43 Filed 04/09/21 Page 1 of 10



                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

RUSS IVY                                               CIVIL ACTION

VERSUS                                                 NO. 20-1475

JADE TRAN, ET AL.                                      SECTION: “B”(4)
                             ORDER & REASONS

     Before   the    Court    are   the   Magistrate     Judge’s    Order

granting plaintiff Russ Ivy’s Motion to Compel overdue discovery

responses (Rec Doc. 27) and defendants Jade Tran and XL REI, LLC

Objections to the Order. Rec. Doc. 29. Plaintiff filed a reply

memorandum in support of the Magistrate’s Order. Rec. Doc. 35.

For the reasons discussed below,

     IT IS ORDERED that defendants’ Objections are OVERRULED and

the Magistrate Judge's Order is AFFIRMED.

I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     On May 19, 2020, plaintiff Russ Ivy filed a lawsuit against

defendants Jade Tran and XL REI, LLC alleging that defendants

resorted to self-help eviction methods to remove plaintiff from

defendant’s rental property. Rec. Doc. 1. Plaintiff relied on this

Court’s diversity jurisdiction because Jade Tran is a resident of

Austin, TX and XL REI, LLC is incorporated and has its principal

place of business in Austin, TX. Id. On July 10, 2020, defendants

filed a Motion to Dismiss Under Rule 12(B)(1) of the Federal Rules

of Civil Procedure arguing that plaintiff’s claims will not likely

exceed the jurisdiction minimum of $75,000. Rec. Doc. 9. Before
      Case 2:20-cv-01475-ILRL-KWR Document 43 Filed 04/09/21 Page 2 of 10



this Court denied the defendants’ Motion to Dismiss, plaintiff

filed discovery requests on September 10, 2020. Rec. Doc. 20-1 at

1. Defendants failed to respond to the discovery requests. Rec.

Doc. 27 at 1.

       On     October    9,   2020,    defendants   filed      a   Motion    to   Stay

Discovery. Rec. Doc. 18. On December 29, 2020, plaintiff filed a

Motion to Compel seeking defendants provide answers to plaintiff’s

discovery requests. Rec. Doc. 20. On January 26, 2021, this Court

denied defendants’ Motion to Dismiss and Motion to Stay Discovery.

Rec. Doc. 24. On February 4, 2021, Chief Magistrate Judge Karen

Wells Roby considered the matter and granted plaintiff’s Motion to

Compel. Rec. Doc. 27 at 6. Specifically, she ordered: (1) that

defendants must respond to the discovery requests no later than

fourteen days from the signing of the Order and (2) that an award

of attorneys’ fees is warranted for plaintiff. Id.

       On February 12, 2021, defendants timely objected to this order

and argued that the Magistrate Judge’s Order places an undue burden

on them. Rec. Doc. 29. Defendants argue: (1) that this Court should

extend the discovery deadline until February 24, 2021, or later,

(2)    that    deeming    all   of     the   admissions   as   admitted      unfairly

prejudices defendants, and (3) that this Court should not award

plaintiff       attorneys’      fees    because   defendants       had   a   special

circumstance for not responding to the discovery request. Id. at

4-6
      Case 2:20-cv-01475-ILRL-KWR Document 43 Filed 04/09/21 Page 3 of 10



       On February 26, 2021, plaintiff filed a reply memorandum in

support of the Magistrate’s Order. Rec. Doc. 35. Plaintiff argues

that defendants provided no caselaw to support their contention

that they did not need to respond to discovery requests while their

motion to dismiss was pending.

II.    LAW AND ANALYSIS

       Discovery is governed by several rules in the Federal Rules

of Civil Procedure. Rule 26 states that “unless otherwise limited

by court order, the scope of discovery is as follows: parties may

obtain    discovery    regarding    any   nonprivileged    matter   that    is

relevant to any party’s claim or defense.” Fed. Civ. P. 26(b)(1).

Rule 33 allows for a party to request interrogatories whereas Rule

34 allows for a party to request documents or other information.

Id. Rule 37 states that “[a] party may move for an order compelling

an answer, designation, production, or inspection” if “(iii) a

party fails to answer an interrogatory submitted under Rule 33; or

(iv) a party fails to respond that inspection will be permitted –

or fails to permit – as requested under Rule 34.” Fed. R. Civ. P.

37(a)(3)(B). An answer that is “evasive or incomplete” is treated

as a failure to answer or produce. Fed. R. Civ. P. 37(a)(4). Here,

plaintiff requested discovery on September 10, 2020 and defendants

failed to respond. Rec. Doc. 20-1 at 1; Rec. Doc. 27 at 1.

Defendants failure to respond to the discovery request caused

plaintiff to file a Motion to Compel, which was later granted by
     Case 2:20-cv-01475-ILRL-KWR Document 43 Filed 04/09/21 Page 4 of 10



the Court. Rec. Doc. 20-1; Rec. Doc. 27. Defendants raised several

objections to the Magistrate’s Order (Rec. Doc. 29) and each

objection is discussed below.

        a. Defendants are Unable to Seek a Protective Order from
           Request for Production

      Parties have a responsibility to timely respond to discovery

requests unless limited by a court order, Fed. R. Civ. P. 26(b).

In this case, defendants failed to timely respond to plaintiff’s

requests. See Rec. Doc. 27 at 1. Defendants rely on Fed. R. Civ.

P. 26(c), which states that “[t]he court may, for good cause, issue

an   order    to   protect    a   party     or    person   from   annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R.

Civ. P. 26(c). “Rule 26(c)'s good cause requirement indicates that

the party seeking a protective order has the burden to show the

necessity of its issuance, which contemplates a particular and

specific demonstration of fact as distinguished from stereotyped

and conclusory statements.” Hardnett v. Louisiana Health Serv. &

Indem. Co., 2021 WL 278299, at *2 (M.D. La. Jan. 27, 2021) (citing

In re Terra Int'l, Inc., 134 F.3d 302, 306 (5th Cir. 1998)(internal

quotations omitted)). Additionally, “[d]istrict courts            have broad

discretion    in   determining    whether    to    grant   a   motion   for   a

protective order.” In re LeBlanc, 559 F. App'x 389, 392–93 (5th

Cir. 2014)(citing Harris v. Amoco Prod. Co., 768 F.2d 669, 684

(5th Cir.1985)).
     Case 2:20-cv-01475-ILRL-KWR Document 43 Filed 04/09/21 Page 5 of 10



      Defendants believe that the Order causes an undue burden and

expense on them because they have to answer to the discovery

requests before plaintiff replead his complaint. Rec. Doc. 29 at

4. The Order was granted on February 4, 2021 and plaintiff filed

his amended complaint on February 10, 2021. Rec. Doc. 27; Rec.

Doc. 28. The Order stated that defendants were required to answer

the discovery responses by February 18, 2021, which is eight days

after plaintiff filed his amended complaint. Rec. Doc. 29 at 4-5.

Defendants neglected to give “particular and specific” facts which

demonstrate a finding of good cause for why this Court should issue

a   protective   order.   See   id.   Defendants   solely   relied   on    one

conclusory statement to establish good cause. See id. Without

stating particular facts on how the Order placed an undue burden,

the Court will not issue a protective order. See Hardnett, 2021 WL

278299, at *2.

        b. Defendants’ Request for an Extension for Interrogatories
           and Requests for Production is Denied

      Defendants object to the Order because it requires them to

answer “two sets of discovery in a much stricter timeframe than

normal discovery.” Rec. Doc. 29 at 4. Defendants argue that because

plaintiff has amended his complaint the discovery deadline should

be extended “until at least February 24, 2021, or later.” Id.

Defendants argue that this would allow them to answer the discovery

request under the allotted time as required by law. Id. at 5.
      Case 2:20-cv-01475-ILRL-KWR Document 43 Filed 04/09/21 Page 6 of 10



Defendants argue that they had reasons to delay discovery because

the    discovery   was   “merits-based”    and   it   “was   not   limited   to

jurisdictional issues.” Id. Additionally, “there was no scheduling

order in place setting any deadlines for discovery.” Id.

       Rule 33 states that a responding party has thirty days from

the time it is served with the interrogatories to answer and

object. Fed. R. Civ. P. 33(b)(2). Additionally, Rule 34 states

that the party must respond within thirty days after being served

with a discovery request. Fed. R. Civ. P. 34(b)(2)(A). Plaintiff

filed discovery requests on September 10, 2020. Rec. Doc. 20-1 at

1. Defendants failed to answer these requests for six months.

Defendants had sufficient time to answer plaintiff’s requests.

       Additionally, a motion to stay discovery is discretionary and

was not granted in this case. Rec. Doc. 27 at 3. Defendants failed

to provide another reason for why they failed to respond to

discovery. Rec. Doc. 29. The Fifth Circuit stated that “[t]he

control of discovery is committed to the sound discretion of the

trial court.” Smith v. Potter, 400 Fed. Appx. 806, 813 (5th Cir.

2010). Here, the Court is ordering defendants to comply with

plaintiff’s discovery requests.

         c. Admissions are Deemed Admitted by Law

       Defendants argue that they have the right to withdraw or amend

the requests for admissions. Id. at 4. Defendants rely on Louisiana

caselaw, which gives a party against who a fact has been deemed
   Case 2:20-cv-01475-ILRL-KWR Document 43 Filed 04/09/21 Page 7 of 10



admitted the opportunity to seek to have the fact withdrawn or

amended. Id. (citing Vardamand v. Baker Center, Inc., 96-2611, p.

9 (La. App. 1st Cir. 3/13/98), 711 So. 2d 727, 733. Louisiana

procedural laws are not applicable in this federal case. Instead,

the Federal Rules on Civil Procedure apply. Erie Railroad Co. v.

Tompkins, 304 U.S. 64, 92 (1938)(holding that federal law governs

issues of procedure).

     Rule 36 states that “a party may serve on any other party a

written request to admit.” Fed. R. Civ. P. 36(a)(1). “A matter is

admitted unless, within 30 days after being served, the party to

whom the request is directed serves on the requesting party a

written answer or objection addressed to the matter and signed by

the party or its attorney.” Fed. R. Civ. P. 36(a)(3); See Murrell

v. Casterline, 307 F. App’x 778, 780 (5th Cir. 2008). The Fifth

Circuit has held that “[a] deemed admission can only be withdrawn

or amended by motion in accordance with Rule 36(b).” In re Carney,

258 F.3d 415, 419 (5th Cir. 2001)(citing Am. Auto. Ass’n Inc. v.

AAA Legal Clinic of Jefferson Crooke, P.C., 930 F.ed 1117, 1120

(5th Cir. 1991)). Rule 36(b) states:

     A matter admitted under this rule is conclusively established
     unless the court, on motion, permits the admission to be
     withdrawn or amended. Subject to Rule 16(e) the court may
     permit withdrawal or amendment if it would promote the
     presentation of the merits of the action and if the court is
     not persuaded that it would prejudice the requesting party in
     maintaining or defending the action on the merits. Fed. R.
     Civ. P. 36(b).
   Case 2:20-cv-01475-ILRL-KWR Document 43 Filed 04/09/21 Page 8 of 10



Thus, this Court can permit defendants to withdraw or amend the

admissions if (1) it would serve the presentation of the case on

its merits, and (2) not prejudice plaintiff who obtained the

admissions.

     Plaintiff filed the request for admissions and defendants

failed to respond or object. Rec. Doc. 20-1 at 7. Defendants

failure   to   respond    caused   the    admissions   to   be    admitted   by

operation of law. See Fed. R. Civ. P. 36(a)(3). Defendants failed

to file a motion to amend or withdraw the admissions. Therefore,

the Court will not withdraw or amend their admissions without a

motion showing good cause for such relief. See Am. Auto. Ass’n

Inc., 930 F.ed at 1120 (5th Cir. 1991)(holding that a district

court cannot allow a withdrawal or amendment to admissions without

a motion by the party).

     Defendants    also    argue   that    the   requests   for    admissions

contained contradictory requests. Rec. Doc. 29 at 4-5. Thus,

defendants believe that they should have the opportunity to answer

these admissions before they are admitted by the Court. Id. at 5.

Rule 36(a)(3) clearly states that requests for admissions not

answered or objected to within thirty days are deemed admitted.

Fed. R. Civ. P. 36(a)(3). Defendants did not answer or object to

the requests for admissions and therefore, the admissions are

deemed admitted.
   Case 2:20-cv-01475-ILRL-KWR Document 43 Filed 04/09/21 Page 9 of 10



       d. Plaintiff is Entitled to Attorneys’ Fees

     Last, defendants argue that plaintiff is not entitled to

attorneys’ fees. Rec. Doc. 29 at 6. Defendants argue that they

were in good faith in not answering the discovery requests. Id. at

5-6. Defendants contend that they were waiting to respond until

the Court ruled on its motion to dismiss. Id. at 6. Defendants

argue that it was irrelevant for them to answer while the motion

was pending because if the motion was granted then discovery would

have been irrelevant. Id.

     Rule 37 requires the court to award attorney’s fees when a

motion is granted unless “the opposing party's nondisclosure,

response, or objection was substantially justified.” Fed. R. Civ.

P. 37(a)(5)(A). Here, defendants were not substantially justified

in failing to respond to the discovery requests. Rec. Doc. 27 at

5. The Order states that defendants had a duty to comply with “the

Federal Rules of Civil Procedure to timely respond.” Id. Defendants

state that they failed to respond because of their pending motion

to dismiss. Rec. Doc. 29 at 6. Defendants fail to cite any

authority that supports this argument. See Rec. Doc. 29 at 5-6.

Defendants fail to provide any other reason for why they were

substantially justified in not responding to plaintiff’s discovery

requests. Id. Therefore, an award of attorney’s fees is warranted.
   Case 2:20-cv-01475-ILRL-KWR Document 43 Filed 04/09/21 Page 10 of 10



     In   summary,   plaintiff’s    Motion   to   Compel   discovery      was

warranted and the Magistrate Judge’s ruling granting same is

legally sound and reasonable.


    New Orleans, Louisiana this 9th day of April, 2021




                                   ___________________________________
                                   SENIOR UNITED STATES DISTRICT JUDGE
